Citation Nr: 1715521	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

l.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for visual impairment.

5.  Entitlement to service connection for a respiratory disorder, claimed as asthma with obstructive lung disease.

6.  Entitlement to service connection for narcolepsy, including as secondary to the service-connected schizophrenia.  

7.  Entitlement to service connection for sleep apnea and chronic fatigue syndrome, including as secondary to the service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1972 to December 1975.

This appeal to the Board of Veterans' Appeals (Board) is from January 2005 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Board hearing at the RO in July 2012, before a former Veterans Law Judge (VLJ).  A transcript is of record.  In September 2014, the Board remanded the issues listed on the brieface to the Agency of Original Jurisdiction (AOJ), for additional development and consideration.  This development was accomplished and the case was returned the file to the Board for further appellate review.  In an October 2016 Board hearing clarification letter, the Veteran was afforded an opportunity for another hearing before another VLJ, since the VLJ who held the July 2012 hearing is no longer employed by the Board.  However, the Veteran did not respond to this letter within the required 30-days response period, so that the case will be considered on the evidence of record.  

The Board also remanded an additional issue of an increased rating for a psychiatric disability (major depressive disorder), which the AOJ has since recharacterized as schizophrenia and assigned the maximum schedular rating of 100 percent, per a March 2015 rating decision.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The probative evidence show the Veteran does not presently has a heart disorder; respiratory disorder, claimed as asthma with obstructive lung disease; or visual impairment.  The Veteran does not have a current chronic bilateral hearing loss disability that meets VA regulatory requirements.  

2.  The most probative evidence of record shows that the Veteran's bilateral knee disability, identified as osteoarthritis, was not caused by his military service nor had its onset in military service.  Arthritis did not manifest to a compensable degree within one year of separation.

3.  The most probative evidence of record shows that the Veteran does not presently have chronic fatigue syndrome; and that the Veteran's narcolepsy, sleep apnea and chronic fatigue syndrome was not related to service, nor was caused or aggravated by the Veteran's service-connected schizophrenia.  


CONCLUSIONS OF LAW

l.  Service connection for a heart disorder is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  Service connection for a bilateral knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


3.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

4.  Service connection for visual impairment is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

5.  Service connection for a respiratory disorder, claimed as asthma with obstructive lung disease, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

6.  Service connection for narcolepsy, including as secondary to the service-connected schizophrenia, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

7.  Service connection for sleep apnea and chronic fatigue syndrome, including as secondary to the service-connected schizophrenia, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  
Additionally, as mentioned, the Veteran testified at a Board hearing at the RO in July 2012, before a former VLJ.  In an October 2016 Board hearing clarification letter, the Veteran was afforded but did not accept an opportunity for another hearing before another VLJ.  Thus, the case will be considered on the evidence of record.  

Notably, the Board primarily remanded this case in September 2014 for the RO/AOJ to arrange for VA examinations and medical opinions on the nature and etiology of the several claims for a heart disorder, bilateral knee disorder, bilateral hearing loss, visual impairment, a respiratory disorder, narcolepsy, sleep apnea and chronic fatigue syndrome, which was discussed above.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).

The Veteran was also provided with several VA examinations in October 2014, September 2015 and May 2016 (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions on independent physical evaluation, the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, including arthritis and sensorineural hearing loss (other organic diseases of the nervous system), if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).



A.  Bilateral Knees

The Veteran contends he has chronic pain, swelling and stiffness of the knees from post-traumatic arthritis from injury/trauma to his knees during service.  

Initially, the Veteran does not meet the criteria for presumptive service connection.  The record does not show that arthritis of either knee was diagnosed during service or within a year following separation, that is, by December 1976.  

Currently, the Veteran is diagnosed with bilateral knee arthralgia and osteoarthritis, as shown by X-ray imaging in the October 2014 VA examination report.  

There is no indication of in-service incurrence of any knee injuries or disease.  
The Veteran's service treatment records were unremarkable for any knee complaints, treatment or diagnoses for any injury or disease.  The November 1975 separation examination report did not diagnose any left or right knee disorder.  In the associated report of medical history, which was completed by the Veteran, he specifically denied a "trick or locked knee", "bone, joint, or other deformity", "broken bones".  Although he did note "arthritis, rheumatism or bursitis", it is not at all clear whether he was referring to his knees or other joints; regardless, the discharge examiner objectively commented that such condition had not been a recent problem and was "NCD" or "not currently disabling".  

As for whether the Veteran's present bilateral knee disability either began during or was otherwise caused by his military service, there is a highly probative negative nexus opinion against the claim.  In particular, the October 2014 examiner opined that it is less likely than not (less than 50 percent probability) that the present bilateral knee disorder was incurred in or resulting from active duty military service.  The rationale provided by the examiner cited that there is no medical documentation to connect the current bilateral knee disorder with active duty service, especially since the service treatment records did not show any bilateral knee conditions.  The examiner also indicated in the rationale that there was no evidence of chronicity or continuity of bilateral knee conditions dating back to service.  The Board finds that the above medical opinion against the possibility of direct service connection is highly probative evidence against the possibility that the Veteran's bilateral knee osteoarthritis and arthralgia is related to service, given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Notably, the Veteran has provided lay statements as to multiple knee injuries during service, and a long history of knee pain dating back to service, which he has been competent to observe and experience.  See January 2011 examination report; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Nonetheless, the Board also finds the Veteran's lay statements of bilateral knee pain symptoms dating back to service to simply not be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has not credibly shown that his present bilateral knee pain has continued since service since this is inconsistent with the service treatment records, and thus, his assertions in this regard have little probative value.  As mentioned, in the November 1975 separation examination report, the Veteran specifically denied a "trick or locked knee", "bone, joint, or other deformity", "broken bones" in his report of medical history.  Moreover, the Veteran has made conflicting statements during the course of the appeal as to whether he had suffered injuries during service.  Whereas he complained of "multiple knee injuries during service" at the January 2011 VA examination, he instead stated "no history of knee injuries" at the October 2014 VA examination report.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds the Veteran's lay statements, concerning the history of his bilateral knee symptoms, are not credible, and thus not probative in support of his claim.  

The Board concludes that the evidence does not support the claim for service connection.  As such, this issue is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


B.  Heart Disorder; Respiratory Disorder, Claimed As Asthma With Obstructive Lung Disease; Visual Impairment; and Bilateral Hearing Loss

The probative evidence shows that the Veteran's claims, for a chronic disability related to a heart disorder, respiratory disorder, visual impairment, and bilateral hearing loss meeting VA regulatory standards, fail to meet the preliminary requirement for service connection, namely showing of a current disability.  It is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The United States Court of Appeals for Veterans Claims (Court) has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94   (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The record does not show that the Veteran has a current diagnosis of  a heart disorder or a respiratory disorder, claimed as asthma with obstructive lung disease.  
Regarding a heart condition, although the Veteran's service treatment records noted incidents of chest pain during service, such as in March 1975, he was diagnosed as "probably musculoskeletal pain" and without any diagnosis for a chronic heart disability, and a chest X-ray was within normal limits.  The November 1975 discharge examination was silent for diagnosis of any heart disorder.  Importantly, post-service, the October 2014 VA examiner found the Veteran does not now have nor has ever been diagnosed with a heart condition, and ruled out diagnoses for ischemic heart disease (IHD), myocardial infarction, congestive heart failure, cardiac arrhythmia, heart valve condition, infectious cardiac condition, pericardial adhesions, cardiac hypertrophy, and cardiac dilation.  

Regarding a respiratory condition, although the Veteran's service treatment records noted incidents of shortness of breath in June 1974 during service, and reported shortness of breath at the November 1975 discharge examination, although the examiner noted this as "NCD", or "not currently disabling."  Importantly, however, the October 2014 VA examiner found the Veteran does not now nor has ever been diagnosed with a respiratory condition, 

Moreover, a review of his VA and private treatment records does not otherwise reveal any chronic disability of a heart disorder, respiratory disorder, visual impairment, or bilateral hearing loss, at any time since his claims were filed in December 2006 or a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability.  See McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 294.  Because the record does not show a diagnosis of a chronic disability related to during the relevant time period, the Board finds that there is no valid claim of service connection for those disabilities.  

Concerning the visual impairment claim, the Veteran contends he developed myopia and associated blurry vision from in-service injury to his face resulting in permanent damage to his eyes.  See December 2006 claim.  However, for purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, VA regulations specifically prohibit service connection.  Service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9; VAOPGCPREC 82-90 (July 18, 1990).  Thus, any diminished visual acuity is not subject to service-connection.  Notably, a review of his service treatment records reveals no indication of the claimed eye injury during service, and in this regard, the November 1975 discharge examination evaluated his eyes as clinically normal.  Importantly, the September 2015 VA neuro-opthalmic examination provided highly probative negative evidence against the claim, as it found the Veteran does not have any objective visual impairment, with normal eye pressure and intact visual field testing in both eyes.  The examiner concluded that the Veteran was deemed to have a normal opthalmic examination.  Further, the examiner indicated the subjective symptoms the Veteran is experiencing are not likely originating from the eyes, but rather attributable to his chronic headaches (not on appeal).

Concerning the hearing loss claim, the Veteran does not have a current chronic bilateral hearing loss disability that meets VA regulatory requirements.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Here, the Veteran's November 1972 entrance examination showed normal hearing threshold levels, whereas, the November 1975 discharge examination revealed an abnormal hearing threshold of 30 decibels at 3000Hz for the right ear.  Nonetheless, the October 2014 VA audiological examiner found no permanent threshold shift for either ear since entrance into service.  Importantly, the October 2014 VA audiological examination report provided highly probative negative evidence against the claim, as it found the Veteran's hearing is within normal limits, bilaterally.  Audiometric testing at the October 2014 VA examination revealed the following thresholds for the right ear:  500 Hz (25db), 1000Hz (25db), 2000Hz (20db), 3000Hz (20db), 4000Hz (20db); and for the left ear were:  500 Hz (25db), 1000Hz (10db), 2000Hz (20db), 3000Hz (20db), 4000Hz (25db).  Speech recognition scores were not available.  

Even accepting the Veteran's contention of exposure to very loud and high-pitched sounds coming from airplanes and helicopters while serving on board a ship in the U.S. Navy, as well as from exposure to weapons fire at range training (see December 2006 hearing loss claim), the competent evidence simply fails to demonstrate the presence of hearing loss for VA purposes in either ear.  However, military noise exposure alone is not considered to be a disability, rather, the noise exposure must be shown to cause hearing loss for VA purposes.  That is to say, the Veteran's diminished hearing acuity does not meet the threshold minimum requirements of 38 C.F.R. § 3.385 in either ear.  

Although the Veteran is competent to report having experienced chest pain, breathing problems, myopia and blurriness, and diminished hearing acuity since service, nonetheless, he is not competent to ascribe these symptoms to a particular diagnosis of any chronic disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Board observes that decreased hearing is subjective and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation.  Rather, specialized medical expertise as well as independent physical evaluation and diagnostic testing, is required to diagnose a chronic disability concerning these disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that certain disabilities, such as rheumatic fever, are not conditions capable of lay diagnosis).  

As the Veteran is a layperson, the Board finds that the Veteran is simply not competent to self-diagnose any chronic disability related to his claimed heart disorder, respiratory disorder, visual impairment, and bilateral hearing loss, because this requires medical expertise he does not possess.  Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of a present disability for these claims, there is no need to consider the credibility of his lay statements in this regard.

Even so, he is not competent to show he has sufficient hearing loss as a consequence of conceded noise exposure in service to, in turn, satisfy the threshold minimum requirements of § 3.385 and be considered an actual disability by VA standards.  Such determination is determined by the defined audiometric test results, which in turn requires medical expertise in the field of audiological testing.  Indeed, valid Maryland CNC speech recognition scores under VA regulations must be provided by a state-licensed audiologist.  The Veteran has not demonstrated or indicated any necessary expertise in the field of audiology.  Moreover, the Board finds that the medical evidence that he does not have a current bilateral hearing loss disability, sufficient for VA standards, to probatively outweigh his unsubstantiated lay statements to the contrary. 

Absent evidence of a current disability, service connection is not possible because there is no present condition to attribute to his military service.  Shedden, 381 F.3d at 1163.  Because there is no diagnosis or other competent and credible evidence of a chronic disability related to a heart disorder, respiratory disorder, visual impairment, and bilateral hearing loss, there is also no possible means of attributing such disorders to his active duty military service, as reflected by probative nexus opinions on the respective claims.  Indeed, the October 2014 VA general examiner opined against the possibility that claimed heart condition was at least as likely as not (50 percent or greater probability) caused by or a result of an event in military service, indicating in the rationale that there was no documentation of any chronic heart conditions found in the service treatment records, and the October 2014 chest X-ray and EKG were negative for a heart condition, as well as no evidence of chronicity or continuity of heart problems since service.  Similarly, the October 2014 VA general examiner opined against the possibility that claimed respiratory condition was at least as likely as not (50 percent or greater probability) caused by or a result of an event in military service, indicating in the rationale that there was no diagnosis of any respiratory illness or disease in the service treatment records, as well as no evidence of respiratory conditions since service.  Moreover, the October 2014 VA audiological examiner opined against the possibility that claimed hearing loss in either ear was at least as likely as not (50 percent or greater probability) caused by or a result of an event in military service, reasoning that the Veteran's hearing is within normal limits.  Finally, the September 2015 VA eye examiner found the claimed visual impairment was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or disease, indicating in the rationale that the Veteran does not have any objective visual impairment and had a normal opthalmic examination.  

Lastly, there is no indication that a chronic disability of the heart (e.g., cardiovascular-renal disease, endocarditis, myocarditis) or bilateral sensorineural hearing loss manifested to a compensable degree within the first year of separation from service, or by December 1976.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  

The Board concludes that the evidence does not support the claims for service connection and there is no doubt to be otherwise resolved.  As such, these issues are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Narcolepsy, Sleep Apnea and Chronic Fatigue Syndrome, including as Secondary to the Service-Connected Schizophrenia

The conditions at issue, narcolepsy, sleep apnea, and chronic fatigue syndrome, are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) provisions for alternative means of establishing service connection by showing chronicity and continuity of symptomatology do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notably, the Veteran did not serve on active duty in Southwest Asia during the Persian Gulf War, but rather served in the Vietnam War era, so provisions for presumptive service connection for chronic fatigue syndrome under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a)(compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illness) are unavailable.

Currently, the Veteran does presently have obstructive sleep apnea and narcolepsy, as diagnosed by the October 2014 VA examiner.  

In contrast, the October 2014 VA examiner also found the Veteran is not now nor has ever been diagnosed with chronic fatigue syndrome.  Moreover, a review of his VA and private treatment records does not otherwise reveal any diagnosis of chronic fatigue syndrome at any time since his claim was filed in June 2004 or a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability.  See McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 294.  Absent a diagnosis of chronic fatigue syndrome, the Board finds that there is no valid claim of service connection for those disabilities.  

A review of the Veteran's service treatment records shows some indications of in-service incurrence of sleep and fatigue problems.  For instance, in January 1974, the Veteran complained of feelings of general tiredness and feeling down for the past several weeks.  Also, the Veteran complained in March 1975 of fatigue and sleep problems, but this was attributed to and diagnosed as a psychiatric condition of adjustment disorder.  The November 1975 discharge examination did not provide any diagnoses for sleep apnea, narcolepsy or chronic fatigue syndrome or other disability related to sleep and fatigue complaints.  Although the Veteran reported at this examination that he had "frequent trouble sleeping," the examiner commented on this as not a recent problem and "NCD"/not considered disabling.

The Board emphasizes that there is a negative nexus opinion against the claims on the basis of direct service connection.  In particular, the Veteran's October 2014 VA examination report provided an opinion that the claimed narcolepsy, sleep apnea, and chronic fatigue syndrome was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale indicated that there is no medical documentation to connect the current disorders with active duty service, and no evidence of chronicity or continuity of these claimed conditions since service.  The examiner also reasoned that the Veteran was not diagnosed with  narcolepsy and sleep apnea issues until over 20 years after service.  See October 2014 VA general examination report, at 34.  The Board finds that the October 2014 medical opinion against the possibility of direct service connection is highly probative evidence against the possibility that the Veteran's sleep apnea, narcolepsy and claimed chronic fatigue syndrome is related to service, given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Moreover, the Veteran testified as to his history of sleep problems and fatigue since service, even to the point of causing marital troubles, which he has been competent to observe and experience.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  In contrast, the Veteran is not competent as a layperson to provide a nexus opinion relating his narcolepsy, sleep apnea, and non-existent chronic fatigue syndrome to his period of active duty service some forty years ago, because those issues present complex medical questions requiring the opinion of a medical professional, so that his statements in this regard are not probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1372-77 (Fed. Cir. 2007). Thus, the Board finds the October 2014 VA examiner's negative nexus opinion against the claims to be more persuasive and weigh against the Veteran's lay statements in support of the notion of a nexus to service.  

The Board has also considered the possibility of secondary service connection.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the May 2016 VA medical opinion as an addendum to the October 2014 VA examination report, the reviewing VA physician opined that the Veteran's current narcolepsy, sleep apnea and chronic fatigue syndrome were less likely than not (less than 50 percent probability) either "caused by or aggravated by the Veteran's service-connected major depressive disorder (currently rated as schizophrenia)."  The reviewing physician's rationale indicated that she was "unable to discover any evidence based medicine that supports obstructive sleep apnea, chronic fatigue syndrome, and narcolepsy are caused by or aggravated by major depressive disorder or schizophrenia."  The Board finds that the May 2016 medical opinion is highly probative evidence against the possibility of secondary service connection given the VA examiner's review of the claims file, review of the physical examination report, and discussion of the rationale of the opinion, including consideration of relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."). 

The Board notes that, as a layman, the Veteran is not competent to attribute his sleep and fatigue symptoms as proximately due to or chronically aggravated by another disability, particularly the service-connected psychiatric disability of schizophrenia, as this is the type of assessment that requires specialized medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

The Board concludes that the evidence does not support the claims for service connection.  As such, these issues are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

The claims for service connection for a heart disorder, bilateral knee disorder, bilateral hearing loss, visual impairment, and a respiratory disorder, are denied.  

The claims for service connection for narcolepsy, sleep apnea and chronic fatigue syndrome, including as secondary to the service-connected schizophrenia, are denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


